Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11, 12, 14-16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant elected without traverse in the reply filed on May 23, 2019.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 7-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Toganoh et al. (US 4,542,059; Toganoh; previously cited) in view of Guenzel et al. (US 2009/0311515; Guenzel; previously cited), and Sunderrajan et al. (US 6,447,114; Sund)
Toganoh discloses a recording medium selected from paper. col.1, ll. 5-10; col.4, ll. 5-15. Togano coats the paper substrate with a composition comprising a filler, a binder, and a solvent. col.2, ll. 10-20; col. 4, ll.14-30.  The coating comprises a water-soluble resin such as starch. Id. Toganoh uses the binder, comprising the filler, to form into a film and discloses the use of water as solvent. Id. See also Kogano’s examples providing for water as solvent. col.6. Toganoh selects the filler from silica, calcium carbonate, among others. col.5, ll. 5-15. The coating of Toganoh allows for high absorptivity for ink, and gives images of good colorations. col.2, ll. 5-11. 


It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Toganoh and utilize a hydroxypropylated starch as taught by Guenzel. Toganoh discloses the use of starch to form the film, [0026], and Guenzel discloses that hydroxypropylated starch is suitable for forming films. The starch of Guenzel has the advantage of being hydrophilic, which would be desired by Toganoh to allow for high absorptivity of the ink. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Toganoh discloses the use of white filler as shown above, all the suitable fillers include: 
white inorganic pigments including, for example, silica, clay, talc, diatomaceous earth, calcium carbonate, calcium sulfate, barium sulfate, titanium oxide, zinc oxide, satin white, aluminum silicate, lithopone, alumina, and zeolite; and organic powdery materials including, for example, ion exchange resin powders and plastic pigments. These fillers can also be used in mixture. Among these fillers, porous inorganic pigments are particularly preferred. 
col.5, ll. 5-15.  Toganoh does not explicitly disclose the use of Laponite.
However, Sund discloses, in image-receiving layers, using filler/pigments selected from inorganic pigments such as silica, calcium carbonate, or a laponite clay. col.3, ll. 53-61. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to substitute the filler from silica or calcium carbonate to laponite clay, or alternatively to add 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.

Re Claim 7: The paper is coated with the composition in at least one layer. Toganoh at col.2, ll. 25-30.

Re Claim 8: Toganoh discloses applying a composition to the paper substrate but does not disclose applying the same composition multiple times to form the layer.
Guenzel discloses applying the composition to the desired coverage/grammage as single layers or multiple layers. [0028]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method Toganoh and apply the composition multiple times to achieve the desired coverage as taught by Guenzel. The application of the same composition multiple times to achieve desired coverage is disclosed by Guenzel. 

Re Claim 8: Toganoh discloses applying a composition to the paper substrate but does not disclose applying the same composition multiple times to form the layer.
It is well known in the art to apply the same composition multiple times to achieve the desired thickness of the coated layer.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method Toganoh and apply the composition multiple times to achieve the desired coverage. The application of the same composition multiple times to achieve desired coverage is well known in the art.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Re Claims 9 and 18: The coating of the layer is in the range of 1-50 g/m2. col.5, ll. 54-57.

Re Claims 10 and 19: The ratio of binder to filler is 10:100 to 100:100 by weight. col.5, ll. 50-55. 

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered and are persuasive in view of Amendment. However, a new rejection is presented over Toganoh/Guenzel/Sund.

Applicant argues that the use of Laponite results in surprising and unexpected results.  p.6.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712